—Judgment, Supreme Court, New York County (Budd Goodman, J.), rendered May 17, 1993, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 6 to 12 years, unanimously affirmed.
The trial court properly refused to instruct the jury on the *204defense of agency. There is no reasonable view of the evidence that could support a finding that defendant was acting only on behalf of the buyer and had no independent desire to promote the drug transaction, where, even under defendant’s version of the facts, he directed the undercover officer, whom he had never met before, to the seller, who was standing nearby when the officer asked him who was selling drugs (People v Ortiz, 76 NY2d 446, remittitur amended and appeal dismissed on other grounds 77 NY2d 821; People v Herring, 83 NY2d 780). Concur—Murphy, P. J., Wallach, Ross, Nardelli and Tom, JJ.